BOUTALL, Judge.
Husband, Wilbert R. Tregre, appeals the trial court’s denial of his motion for new trial on a rule for alimony pendente lite wherein the trial court awarded wife-appel-lee $750.00 per month alimony pendente lite. We affirm.
At the outset, we note that the denial of a motion for new trial is not appeala-*676ble absent a showing of irreparable injury. La.C.C.P. art. 2083; Taylor v. Taylor, 380 So.2d 176 (La.App. 1st Cir.1979). We find that no showing of irreparable injury has been made.
Nevertheless appellant argues to us that the trial court’s denial of his motion for new trial is decisive of the grounds urged therein, in other words, although appellant has discovered that his estranged wife will allegedly receive additional funds from other sources, the denial of the new trial will bar him from raising this additional evidence.
On the contrary, upon a showing of changed circumstances, appellant has available to him the remedy of moving for a reduction in the alimony pendente lite. Williams v. Williams, 331 So.2d 438 (La. 1976).
Assuming that appellant wished also to appeal the merits of the judgment on the rule, we have reviewed the record and find no abuse of discretion in the trial court’s award to the wife. Appellant’s testimony revealed that he manages the family business and pays himself a gross salary of $3,000.00 per month, plus a bonus of approximately $10,000.00 per year. Appellant has also retained the family home, which is not mortgaged. Mrs. Tregre does not work and at the time of this proceeding lived in a rented apartment. Her monthly expenses, as appear on the expense sheet stipulated into evidence, total $1,089. While Mrs. Tregre has some community funds at her disposal, as well as possibly some separate property, the nature and amounts of those funds do not concern us here. On the evidence presented at the rule the amount awarded to the wife as alimony pendente lite was well within the trial judge’s discretion under La.C.C. art. 148.
Considering the above, the judgment appealed from is affirmed, and appellant is cast for all costs incurred on appeal.
AFFIRMED.